CONLEY Byrd, Justice. The jury found appellant John Wallace Nail guilty of assault with intent to kill and fixed his punishment at 12 years in the penitentiary. For reversal appellant contends among other things that the trial court erred in permitting State Trooper Ferguson to testify that he received on his police radio a bulletin that appellant and two companions Goodwin and Lyles had escaped from a jail in Muskogee, Oklahoma. The record shows that Trooper Ferguson was patrolling Highway 72 north of Rogers and that because of some bulletins received he was on the lookout for a 1968 Dodge automobile having the right rear tail light missing and bearing Arkansas license Number CIM 123. When he identified the automobile he turned on his police lights signaling the car to stop. The Dodge automobile with its three occupants at first slowed down and then speeded up. When Trooper Ferguson gave chase, the occupants in the Dodge began shooting at him. At least one shot hit the radiator and one or more others hit the windshield of the Trooper’s automobile. The chase lasted for several minutes during which time other officers came to Trooper Férguson’s aid. The chase finally ended near the Missouri border when the Dodge automobile was wrecked. Trooper King at that time observed three persons emerging from the wrecked automobile. Goodwin and Lyles were captured shortly thereafter. Appellant was captured the next day while he was walking along a county road near the Missouri border. No witness was able to identify appellant as one of the occupants of the automobile. To overcome this problem the prosecution proved the bulletin contents relative to appellant’s escape from the Muskogee jail with Goodwin and Lyles and the testimony of John Holm to the effect that he was tied up in his home at Fayetteville, by Dale Goodwin, Stanley Lyles and appellant. Mr. Holm testified that while he did not see the man take his 1968 Dodge, the automobile was missing when he got loose and that it was the same automobile later towed to Gooch's Body Shop. Other testimony tied the car at Gooch's Body Shop as being the wrecked automobile from which the shots were fired. To sustain the action of the trial court the State contends that Trooper Ferguson's testimony established the basis for his pursuit of the automobile in which appellant was fleeing the police and that Trooper Ferguson's knowledge received by radio was knowledge of the entire State Police Department. It then contends that such knowledge was not hearsay. In doing so the State relies upon Jones v. State, 246 Ark. 1057, 441 S.W. 2d 458 (1969) and Johnson v. State, 249 Ark. 208, 458 S.W. 2d 409 (1970). In both Jones v. State, supra, and Johnson v. State, supra, the lawfulness of the arrest became an issue because the State wanted to introduce some evidence acquired without a search warrant as being incidental to a lawful arrest. Here the lawfulness of appellant’s arrest was not an issue. Neither was the trooper’s original pursuit an issue because the shooting arose after the pursuit started. Evidence is considered hearsay when its probative force depends on the competency and credibility of sorrie person other than the witness, Rice v. Moudy, 217 Ark. 816, 233 S.W. 2d 378 (1950). The probative force of the bulletin with reference to appellant’s escape from the Muskogee jail would of course depend upon the competency and credibility of some person other than Trooper Ferguson or the knowledge of the Arkansas State Police Department. Consequently, we must conclude that it was hearsay. Having concluded that it?' was hearsay and not otherwise admissible to prove some other issue under an exception to the hearsay rule, it follows that the trial court committed prejudicial error in permitting such proof to be made. Appellant raises a number of other issues such as the sufficiency of the evidence and the admissibility of a photograph which we do not reach as such matters are not likely to arise in the same form upon a new trial nor on the same evidence. Reversed and remanded. Harris, C.J., and Jones, J., dissent.